Court of Appeals
                                  First District of Texas
                                          BILL OF COSTS

                                           No. 01-17-00524-CV

                                           Freddie Lee Walker

                                                    v.

   David Gutierrez, Chairman of the, Texas Board of Pardons and Paroles; Roy A. (Tony) Garcia,
       Commissioner; Wanda Saliagas, Commissioner; and Federico Rangel, Board Member

          NO. D-1-GN-17-001513 IN THE 200TH DISTRICT COURT OF TRAVIS COUNTY



   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                   $10.00           07/19/2017             INDIGENT                   ANT
   RPT RECORD                 $78.75           06/27/2017             UNKNOWN                    UNK
STATEWIDE EFILING             $30.00           06/22/2017             INDIGENT                   ANT
    INDIGENT                  $25.00           06/22/2017             INDIGENT                   ANT
   CHAPTER 51                 $50.00           06/22/2017             INDIGENT                   ANT
      FILING                 $100.00           06/22/2017             INDIGENT                   ANT


   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $293.75.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this 25th day of May,
2018.